2022 WI 78

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2021AP33-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Terry L. Constant, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Terry L. Constant,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST CONSTANT

OPINION FILED:         November 23, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per curiam. ZIEGLER, C.J., filed a concurring opinion in which
REBECCA GRASSL BRADLEY, HAGEDORN, and KAROFSKY, JJ., joined.
NOT PARTICIPATING:



ATTORNEYS:
                                                                      2022 WI 78
                                                              NOTICE
                                                This opinion is subject to further
                                                editing and modification.   The final
                                                version will appear in the bound
                                                volume of the official reports.
No.   2021AP33-D


STATE OF WISCONSIN                          :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Terry L. Constant, Attorney at Law:

Office of Lawyer Regulation,                                       FILED
           Complainant,
                                                              NOV 23, 2022
      v.
                                                                 Sheila T. Reiff
                                                              Clerk of Supreme Court
Terry L. Constant,

           Respondent.




      ATTORNEY     disciplinary    proceeding.         Attorney's          license

revoked.



      ¶1   PER   CURIAM.    We    review   Referee      Charles       H.    Barr's

report recommending that the court declare Attorney Terry L.

Constant in default and revoke his license to practice law in

Wisconsin for 13 counts of professional misconduct.                 The referee

also recommends that Attorney Constant make restitution to the

Wisconsin Lawyers' Fund for Client protection (the Fund) and to

certain clients and that Attorney Constant pay the full costs
associated with this proceeding.
                                                                 No.   2021AP33-D



    ¶2      No appeal has been filed so we review the referee's

report pursuant to Supreme Court Rule (SCR) 22.17(2).1                      After

careful review of the matter, we agree with the referee that,

based on Attorney Constant's failure to answer the Office of

Lawyer Regulation's (OLR) complaint or otherwise appear in the

proceeding, Attorney Constant is in default.                  We conclude that

revocation    of   Attorney     Constant's   license     is    an   appropriate

sanction     for   his     professional    misconduct.         We   agree   that

Attorney Constant should be required to make restitution to the

Fund and certain clients.            And finally, we conclude that he

should be assessed the full costs of this proceeding, which

total $4,135.06 as of June 20, 2022.

    ¶3      Attorney     Constant    was   admitted   to   practice     law   in

Wisconsin     in   1968.       His   professional     disciplinary      history

consists of a six-month suspension of his license to practice

law in 2020.       In re Disciplinary Proceedings Against Constant,

2020 WI 4, 390 Wis. 2d 1, 937 N.W.2d 599 (Constant I).                      That

case involved nine counts of misconduct involving numerous trust




    1   SCR 22.17(2) provides:

         If no appeal is filed timely, the supreme court
    shall review the referee's report; adopt, reject or
    modify the referee's findings and conclusions or
    remand the matter to the referee for additional
    findings;   and   determine  and   impose appropriate
    discipline. The court, on its own motion, may order
    the parties to file briefs in the matter.

                                       2
                                                                                 No.    2021AP33-D



account          violations,      conversion,          co-mingling          of     funds,       and

mishandling a personal injury settlement.                          Id., ¶24.2

       ¶4         On January 7, 2021, the OLR filed a complaint against

Attorney         Constant      alleging     13       counts      of    attorney        misconduct

relating to three clients, S.C., M.R., and S.R., between 2014

and 2020, along with an order to answer.                               Referee Charles H.

Barr       was    appointed      on    March     22,       2021.       On   March       1,   2021,

Attorney         Constant      filed    a   verified            Petition    to     Voluntarily

Surrender         a     Wisconsin     License,        in    which      he   stated       that   he

"cannot          successfully       defend"      against         the   grievances         pending

against          him    and    that    he   wished         to    surrender        his    license

"permanently."3

       ¶5         The    OLR   made    multiple        failed      attempts       at    personal

service at Attorney Constant's Kenosha address on file with the

State Bar of Wisconsin (State Bar).                         On March 9, 2021, the OLR



       While not referenced in the complaint or the referee's
       2

report, we take judicial notice that the State Bar's records
indicate that Attorney Constant's law license currently is
administratively suspended for failure to pay mandatory bar dues
and for failure to file required trust account certification.
Additionally,   Attorney   Constant   did   not   petition   for
reinstatement following his six-month suspension by this court
in Constant I.

       SCR 10.03(7)(a) allows an attorney to file a petition to
       3

surrender his or her license to practice law with the State Bar
and this court.   However, voluntary surrender of a law license
is not appropriate in response to a pending disciplinary matter.
In re Voluntary Resignation of Robinson, 2010 WI 37, 323
Wis. 2d 727, 729, 782 N.W.2d 98.    To the extent that Attorney
Constant intended to file a petition for consensual license
revocation under SCR 22.19, he did not follow the proper
procedure for doing so. See SCR 22.19(3)-(4).

                                                 3
                                                                               No.    2021AP33-D



sent    the    complaint       by    certified       mail       to     that    address,      and

tracking       information          indicated       that        it     was     delivered       in

Henderson,       Nevada.         The    referee       ultimately             concluded       that

substitute      service     was      accomplished          on    March        16,    2021,    and

Attorney Constant's answer was due April 5, 2021.                                      Attorney

Constant did not file an answer.

       ¶6     Attorney Constant failed to appear for a telephonic

scheduling conference on April 22, 2021, at which time the OLR

informed the referee that Attorney Constant's wife indicated a

health issue prevented his attendance.                      Attorney Constant failed

to appear for a subsequent scheduling conference, and the OLR

again informed the referee that Attorney Constant's wife stated

medical issues prevented his participation.                           The referee ordered

Attorney Constant to execute medical releases so the OLR could

determine if he had a medical incapacity that made defense of

the    proceeding        impossible.         See     SCR    22.16(4)(a).              Attorney

Constant returned medical releases to the OLR.                            The OLR obtained

some    of    Attorney      Constant's         medical      records          but     ultimately
advised the referee that the OLR could not reach a conclusion on

whether Attorney Constant had a medical incapacity.

       ¶7     The OLR indicated its intent to file a motion for

default       and    invited        Attorney       Constant          to   provide      further

information         to    support      any     claim       of        medical        incapacity.

Attorney Constant did not respond and did not assert a medical

incapacity defense.

       ¶8     The OLR filed a motion for default on February 21,
2022,    along      with    an      affidavit      showing           proof    of     substitute
                                               4
                                                                                  No.     2021AP33-D



service.            On    March        1,    2022,       the    referee        issued    an     order

concluding that "justice is best served by providing Respondent

an additional and final opportunity to assert his incapacity

claim    as     a    matter       of    record       in    response       to    the     motion    for

default."           He therefore ordered that Attorney Constant had 30

days to file a response to the motion for default, "in which he

may allege incapacity and any other reason why the motion should

not be granted."             No response was filed.

      ¶9       Following          a     hearing,         the    referee        issued    an     order

recommending that this court find Attorney Constant in default

and that the factual allegations in the complaint be accepted as

true.       The       order    also         concluded      Attorney          Constant    had     been

properly served, recited several facts indicating that Attorney

Constant had actual notice of the proceeding, and noted that he

had     been        copied    on       notices       of    all     hearings,          orders,     and

correspondence.              The referee also ordered the OLR to submit a

brief as to the appropriate level of discipline and allowed

Attorney Constant to do the same.
      ¶10      The OLR filed a brief advocating that that the referee

recommend       that       this       court    should          revoke    Attorney       Constant's

license        to     practice         law     and       that    he     be     ordered     to    pay

restitution.             Attorney Constant did not file a response.

      ¶11      On     May     31,      2022,    the       referee       issued    a     report    and

recommendation with findings of fact and conclusions of law as

to default and the underlying misconduct allegations.                                          As to

default, the referee found that the OLR unsuccessfully attempted
personal service on Attorney Constant at his State Bar address
                                                     5
                                                                                No.      2021AP33-D



in    Kenosha     on    five    different        dates       and    thereafter           mailed    a

certified copy of the complaint, which was ultimately delivered

to an address in Henderson, Nevada.                         Attorney Constant filed a

signed and notarized petition to voluntarily surrender his law

license, in which he indicated his residence was a P.O. Box in

Henderson, Nevada.             Attorney Constant left a voicemail with the

OLR's     counsel       early    in    the       proceeding             "in   which      Attorney

Constant      referred      to    service            on    him     of     documents         in   the

proceeding."              Attorney          Constant's             wife        had       multiple

communications with counsel for the OLR acknowledging awareness

of the proceeding and she provided a residential address in

Henderson, Nevada, to the OLR.                        All of the referee's written

communications with the OLR's counsel, as well as all notices

and    orders,     were    copied      to    Attorney            Constant      at     the    e-mail

address on file for him with the State Bar, and none of them

bounced      back.        The    March      1,       2022    order        allowing       Attorney

Constant to oppose the motion for default and assert a medical

incapacity defense was mailed to the Henderson, Nevada address
that Attorney Constant's wife provided, in addition to being

mailed to the address in Kenosha and e-mailed.                                Counsel for the

OLR also e-mailed a copy of the order to Attorney Constant's

wife in response to an e-mail from her.                           The referee found that

these     facts        constituted       "substantial              indicia          of   Attorney

Constant's        awareness       of        this          proceeding          throughout         its

pendency."

       ¶12    Based on these findings, the referee concluded that
Attorney Constant was properly served with the complaint, failed
                                                 6
                                                               No.    2021AP33-D



to timely file an answer or otherwise appear in the proceeding,

and therefore was in default.                The referee further concluded

that neither Attorney Constant nor anyone on his behalf claimed

as a matter of record that he possessed a medical incapacity

that made defense of the proceeding impossible.                    The referee

further    concluded    that      it   was    "implausible"   that    Attorney

Constant could not have done so if he intended to pursue such a

claim based on his filing of a petition to surrender his law

license during the same time period.               Accordingly, the referee

recommended that this court find Attorney Constant in default.

    ¶13     Having concluded that Attorney Constant was in default

for failing to answer, the             referee adopted and accepted the

salient factual allegations of the complaint.              Those allegations

are summarized as follows.

    ¶14     In 2011, S.C. hired Attorney Constant to represent her

in a personal injury action after a January 2011 car accident

(first    accident).        Attorney    Constant    settled   the    case   and

provided no further services relating to the matter after April
15, 2015, but retained $3,756.86 in his trust account.                However,

by April 10, 2016, his trust account held only $34.21 pertaining

to the first accident.

    ¶15     On April 15, 2015, S.C. was involved in another car

accident and hired Attorney Constant to represent her (second

accident).       Attorney Constant was entitled to one-third of any

recovery, plus reimbursements of costs.

    ¶16     On    January   31,    2018,     Attorney   Constant    received   a
partial insurance payment for S.C.'s medical payments (medpay)
                                        7
                                                                            No.       2021AP33-D



claim   in    the       second        accident       in    the   amount     of    $1,205.89.

Attorney Constant deposited the check into his trust account on

February     7,    2018,    and        disbursed      $401.96       (one-third)       of     that

amount to himself.              The same day, he issued another check from

the trust account to himself for $800, which indicated it was

for legal fees relating to the first accident.                              The following

day, he wrote another trust account check payable to himself for

$700, again indicating it was for legal fees relating to the

first accident.           These withdrawals extinguished S.C.'s balance

in Attorney Constant's trust account.                         In the next two months,

Attorney Constant disbursed seven more checks from his trust

account to himself, totaling $4,900, which he indicated were for

legal fees from S.C.'s first accident.

       ¶17   On     April       10,    2018,     Attorney        Constant    deposited        an

insurance     settlement          check        for        $50,000     for   S.C.'s      second

accident.     He orally notified S.C. of the check, but told her he

could not disburse any settlement funds to her until all claims

had been settled and her medical bills were paid.                            Over the next
16 months, Attorney Constant repeated these representations to

S.C.

       ¶18   On     or    about        the    same    day     that     Attorney       Constant

received     the    $50,000       settlement          check,     he    disbursed      $200    to

himself, indicating it was for legal fees relating to the first

accident.          He    also    wrote        two    additional       checks     to    himself

disbursing    one-third          of     the    settlement        ($16,666.66)         from    the

second accident.            Over the next six months, Attorney Constant
disbursed 41 checks to himself from his trust account totaling
                                                 8
                                                                              No.    2021AP33-D



$33,200,    purportedly         as    legal      fees       relating     to   S.C.'s       first

accident.        As a result, Attorney Constant held only $271.25 from

the $50,000 settlement check in trust.                          He later wrote another

check to himself for $1,000, purportedly for fees relating to

the first accident and matters unrelated to S.C.

     ¶19    Between       December         12,       2018    and    February        12,    2019,

Attorney Constant received 42 medpay checks totaling $32,462.43

relating to S.C.'s second accident.                          Attorney Constant orally

told S.C. he had received some medpay checks, but he did not

notify     her    in     writing      of    his       receipt       of   each       and    again

represented that he could not disburse any funds to S.C. until

all medpay claims were satisfied.                       Attorney Constant paid only

$122.27 in medpay claims and disbursed the remainder to himself,

purportedly as fees for other matters.

     ¶20    On August 2, 2019, Attorney Constant received another

insurance check for $17,500 relating to the second accident.

Before   depositing        this      amount,         Attorney      Constant     should      have

been holding $53,356.64 in trust for S.C., but had a balance of
only $1,762.70.          Attorney Constant deposited the $17,500 check,

which he later disbursed to S.C. at the same time he gave her a

promissory        note    for     $47,557.30           for    the    remainder        of     the

settlement.4        At that time, S.C. had outstanding medical bills

from the second accident, but Attorney Constant made no further



     4 The OLR's brief regarding sanctions indicates that after
the complaint was filed, "the Wisconsin Lawyers' Fund for Client
Protection (Fund) fully paid a claim filed by [S.C.]"

                                                 9
                                                                     No.    2021AP33-D



payments to S.C. or on her behalf, and he failed to make any

payments on the promissory note.

      ¶21       As   a   result   of   these   allegations,    the    OLR    claimed

Attorney Constant engaged in four counts of attorney misconduct.

The       OLR    alleged      that     Attorney    Constant:     violated         SCR

20:1.15(d)(1)5 by failing to give written notice of funds (Count

1); violated SCR 20:1.15(b)(1)6 by failing to hold and safeguard

settlement funds (Count 2); violated SCR 20:1.37 by failing to

act with reasonable diligence to pay S.C.'s medical providers

      5Effective July 1, 2016, substantial changes were made to
Supreme Court Rule 20:1.15, the "trust account rule."    See S.
Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1,
2016).     Former SCR 20:1.15(d)(1) was renumbered as SCR
20:1.15(e)(1).    The text of the rule was not changed and
provides:

           Upon receiving funds or other property in which a
      client has an interest, or in which a lawyer has
      received notice that a 3rd party has an interest
      identified by a lien, court order, judgment, or
      contract, the lawyer shall promptly notify the client
      or 3rd party in writing. Except as stated in this rule
      or otherwise permitted by law or by agreement with the
      client, the lawyer shall promptly deliver to the
      client or 3rd party any funds or other property that
      the client or 3rd party is entitled to receive.
      6   SCR 20:1.15(b)(1) provides:

           A lawyer shall hold in trust, separate from the
      lawyer's own property, that property of clients and
      3rd parties that is in the lawyer's possession in
      connection with a representation. All funds of clients
      and 3rd parties paid to a lawyer or law firm in
      connection with a representation shall be deposited in
      one or more identifiable trust accounts.
      7SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."

                                          10
                                                                          No.   2021AP33-D



(Count 3); and violated SCR 20:8.4(c)8 by converting client trust

funds (Count 4).

       ¶22        In a different matter, on August 17, 2016, M.R. and

S.R.       were    in    a   car    accident    and    hired   Attorney    Constant    to

represent them.              Under their agreement, Attorney Constant would

be entitled to one-third of their recovery as a legal fee.                            The

statute of limitations on M.R.'s and S.R.'s claims expired on

August 17, 2019.

       ¶23        In    April      2017,      Attorney     Constant     received      and

deposited an insurance check settling M.R.'s claims against one

insurer for $6,850.                Attorney Constant later disbursed $2,975.97

to M.R., paid $1,365 to satisfy a medical lien, and disbursed

$2,488.35 to himself.               Despite still holding $20.68 in trust for

M.R., Attorney Constant told M.R. that he had disbursed the

entirety of the settlement.

       ¶24        In February 2018, Attorney Constant received $9,161.60

from an insurer in partial payment of S.R.'s medpay claims and

deposited the same into his trust account.                          He did not notify
S.R. of this payment, but paid some of her medical expenses,

disbursed $2,980 to her, and paid $3,053.56 to himself for his

one-third         fee.       By    November    2018,     Attorney    Constant's    trust

account held only $544.83 relating to S.R., and he told her he

could not disburse the remaining medpay funds due to outstanding

liens.       However, between February 2019 and August 2019, Attorney

       SCR 20:8.4(c) provides:
       8                        "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."

                                               11
                                                                                 No.      2021AP33-D



Constant      disbursed         an     additional        $19,250        in    trust       funds    to

himself purportedly for fees relating to S.R.

    ¶25       In early August 2019, an insurer offered to settle

S.R.'s    claims         for    $4,348.40;        Attorney       Constant       forwarded         the

offer    to     S.R.           S.R.    never      authorized        the       settlement,         but

Attorney      Constant          agreed       to   settle     her    claims          for    $4,400.

Attorney Constant received the funds, deposited them into his

trust    account,         but    did        not   notify     S.R.         Attorney        Constant

disbursed $300 of the settlement funds to himself, and never

disbursed any to S.R.

    ¶26       Attorney Constant never provided S.R. or M.R. with an

accounting of the funds he received or paid out on their behalf.

In September 2019, Attorney Constant prepared to close his law

office, but did not inform S.R. or M.R., arrange for successor

counsel,      or    otherwise          communicate        with    them.         When      Attorney

Constant closed his office on or about September 30, 2019, he

had not resolved all of S.R.'s outstanding liens or disbursed

the remainder of her settlement funds.                           In November 2019, S.R.
and M.R. discovered that the statute of limitations on their

claims had expired and attempted to contact Attorney Constant by

phone and e-mail, but his phone was disconnected and he did not

respond    to      their       e-mails.           Attorney       Constant       also       did    not

respond to further inquiries in January 2020 about the status of

S.R.'s claims and settlement.

    ¶27       On     January          28,    2020,      in   Constant          I,   this     court

suspended       Attorney         Constant's            license     to        practice      law     in
Wisconsin          for     six        months,          effective        March        10,     2020.
                                                  12
                                                                    No.   2021AP33-D



Nonetheless,   in    February      and    March      2020,    Attorney    Constant

attempted to negotiate one of S.R.'s outstanding medical bills

and attempted to negotiate a settlement with S.R's and M.R.'s

former landlord.          On April 15, 2020, Attorney Constant sent a

proposed settlement to the landlord along with a check drawn

from his trust account for $500.               In April and May 2020, S.R.

and M.R. repeatedly asked Attorney Constant to pay the remainder

of S.R.'s settlement funds.         He did not do so.

    ¶28    Based     on    these   allegations,        the    OLR   claimed    that

Attorney Constant engaged in nine counts of misconduct.                     The OLR

claimed that Attorney Constant: violated SCR 20:1.15(d)(1) by

failing to provide prompt notice of receipt of settlement funds

and deliver them to S.R. (Count 5); violated SCR 20:1.4(a)(3)9 by

failing to provide S.R. and M.R. with information necessary to

understand   their    settlements        and   the   status    of   their    claims

(Count 6); violated SCR 20:1.2(a)10 by failing to obtain S.R.'s



    9  SCR 20:1.4(a)(3) provides:     "A lawyer shall keep                      the
client reasonably informed about the status of the matter."
    10   SCR 20:1.2(a) provides:

          Subject to pars. (c) and (d), a lawyer shall
    abide    by   a client's   decisions   concerning   the
    objectives of representation and, as required by SCR
    20:1.4, shall consult with the client as to the means
    by which they are to be pursued. A lawyer may take
    such action on behalf of the client as is impliedly
    authorized to carry out the representation. A lawyer
    shall abide by a client's decision whether to settle a
    matter. In a criminal case or any proceeding that
    could result in deprivation of liberty, the lawyer
    shall    abide  by   the  client's   decision,    after
    consultation with the lawyer, as to a plea to be
                                         13
                                                                        No.     2021AP33-D



authorization to settle her claims before accepting a settlement

(Count 7); violated SCR 20:1.15(b)(1) by failing to safeguard

settlement        funds    belonging       to    S.R.,   M.R.,    and   third       parties

(Count 8); violated SCR 20:8.4(c) by converting settlement funds

for   his     own      use       (Count     9);      violated    SCR    20:8.4(c)       by

misrepresenting           that    numerous        disbursements     from      his     trust

account were related to his representation of S.R. (Count 10);

violated SCR 20:1.4(a)(4)11 by failing to respond to S.R.'s and

M.R.'s      requests       for     information        (Count     11);   violated       SCR

20:1.16(d)12 by failing to inform S.R. and M.R. that he closed

his   law     office       and     had     terminated     his     representation        or

otherwise intended to take no further action on their behalf

(Count     12);    and    violated        SCR    22.26(2),13    enforceable     via    SCR

      entered, whether to waive jury trial and whether the
      client will testify.

       SCR 20:1.4(a)(4) provides:
      11                               "A lawyer shall promptly
comply with reasonable requests by the client for information."
      12   SCR 20:1.16(d) provides:

           Upon termination of representation, a lawyer
      shall take steps to the extent reasonably practicable
      to protect a client's interests, such as giving
      reasonable notice to the client, allowing time for
      employment of other counsel, surrendering papers and
      property to which the client is entitled and refunding
      any advance payment of fee or expense that has not
      been earned or incurred. The lawyer may retain papers
      relating to the client to the extent permitted by
      other law.
      13   SCR 22.26(2) provides:

           An attorney whose license to practice law is
      suspended or revoked or who is suspended from the
      practice of law may not engage in this state in the
                                                14
                                                                       No.     2021AP33-D



20:8.4(f),14 by practicing law in Wisconsin at a time when his

license was suspended (Count 13).

       ¶29    The referee concluded that Attorney Constant violated

each    provision    as     alleged.        The    referee    then    addressed       the

proper sanction for Attorney Constant's violations, "focus[ing]

principally     on    the    conduct      that    directly     and    most     tangibly

injured his clients——namely, his conversion to his own use of

funds that he had a duty to hold in trust for distribution to

those clients or for their benefit."

       ¶30    The    referee      noted      that    the     OLR      advocated       for

revocation of Attorney Constant's license based on principles of

progressive discipline articulated in ABA Standards for Imposing

Lawyer      Sanctions,     this   court's        decision    in     Constant    I,    and

various      prior   disciplinary       cases.        The    OLR     noted     that   in

Constant I, this court suspended Attorney Constant's license to

practice law for six months based on nine counts of misconduct

involving      systemic      trust     account      problems,       conversion,       and

mishandling an injury settlement.                 The referee concluded that a
comparison     of    the    conduct    in    the    two     cases    "unquestionably


       practice of law or in any law work activity
       customarily done by law students, law clerks, or other
       paralegal personnel, except that the attorney may
       engage in law related work in this state for a
       commercial employer itself not engaged in the practice
       of law.

       SCR 20:8.4(f) provides:
       14                        "It is professional misconduct
for a lawyer to violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."

                                            15
                                                                           No.    2021AP33-D



establishes a pattern of similar misconduct with regard to funds

held, or that should have been held, in trust for the benefit of

clients"     and     that     the    facts        underlying      the     violations     in

Constant     I     "poignantly       illustrate           that    the     trust    account

misconduct involved in this case was a continuation of a pattern

of misconduct" from the prior case.                   The referee concluded that

progressive discipline was appropriate even though most of the

conduct     in     the   present      case        occurred       before    this    court's

decision in Constant I.             He concluded that this case called for

a sanction that was "substantially more severe" because all of

the clients and lienholders in Constant I were eventually paid

whereas here, Attorney Constant's clients and lienholders lost

"over $53,000 in the aggregate."

      ¶31   In assessing the severity of the sanction, the referee

noted     the    general      rule     under        ABA     Standards       § 4.11     that

disbarment is appropriate when an attorney knowingly converts

client property and causes injury to a client, but stated a

"more particularized analysis is required" because in Constant
I, this court imposed less severe punishment for the same type

of conduct.        That said, the referee agreed with the OLR that the

facts of this case involved "multiple aggravating factors under

ABA   Standards      §§ 9.22(a)—(d)          and     (g)—(k),"        including      "prior

disciplinary history, dishonest or selfish motive, a pattern of

misconduct,        multiple     offenses,          refusal       to     acknowledge     the

wrongful nature of the conduct, vulnerability of the victims,

substantial experience in the practice of law, and indifference
to paying restitution."              However, the referee stated that some
                                             16
                                                                                 No.      2021AP33-D



of    these          factors      "deserve          caveats"        because     most       of     the

misconduct            here    occurred       before       imposition      of   discipline          in

Constant         I    and     because    while       Attorney       Constant's          failure    to

participate "is deemed a refusal to acknowledge the wrongful

nature of his conduct," it "should be viewed less harshly than

that of an attorney who defends himself unjustifiably."                                    And the

referee further concluded that Attorney Constant's                                      "ill-fated

petition         to    surrender       his     law       license"    could     be    "construed,

albeit generously, as an acknowledgment of wrongful conduct."

Out    of    those          factors,     the       referee      concluded      that      the    most

important aggravating factor was Attorney Constant's "apparent

indifference to paying restitution."

       ¶32       As to mitigating factors, the referee concluded that

Attorney Constant failed to raise a triable issue of fact as to

whether his health issues caused his misconduct.                                    However, the

referee acknowledged Attorney Constant's legal career spanned

over half a century and that in Constant I, this court noted

that he "brought credit to the legal profession by his many
positive community involvements."                         The referee concluded that in

the prior case, "this Court accorded substantial weight to this

mitigating            factor"    given       the     imposition      of   only      a    six-month

suspension.

       ¶33       The referee then looked to prior disciplinary cases

cited       by       the     OLR——including          In    re    Disciplinary        Proceedings

Against Runyon, 2020 WI 74, 393 Wis. 2d 612, 948 N.W.2d 62; In

re    Disciplinary            Proceedings       Against         Grogan,   2014      WI    39,     354
Wis. 2d 659, 847 N.W.2d 817; and In re Disciplinary Proceedings
                                                    17
                                                                          No.    2021AP33-D



Against Krombach, 2005 WI 170, 286 Wis. 2d 589, 707 N.W.2d 146——

and concluded that none of them "definitively assist with the

choice between a lengthy suspension or revocation" in this case.

Surveying several other decisions, the referee concluded that

"[i]n    other       instances      of    an       attorney's         conversion    of    a

significant amount of money that was or should have been held in

trust for clients, this Court has typically imposed revocation

in the absence of substantial mitigating facts."                            The referee

stated that such mitigating facts include "restitution of all or

almost all of the converted funds, other indicia of remorse and

acceptance      of    responsibility,          and       unusually      severe     adverse

conditions that affected the attorney and were not of his or her

own making."

       ¶34   The referee concluded that no mitigating factors were

present in this case and that "[t]he decisive fact in [the]

analysis is the lack of evidence that Attorney Constant has so

much    as   lifted       a   finger     to    reimburse        the    victims     of    his

misconduct, or at the very least to explain why he cannot do
so."     The referee further explained that Attorney Constant's

long    legal    career       and   contributions          to    the    community       were

"insufficient        to   counterbalance           his   complete      indifference       to

restitution."

       ¶35   The referee concluded that revocation was "necessary

to fulfill at least two of the four primary goals of attorney

discipline:      to address the seriousness of the misconduct, and

to deter other attorneys from engaging in similar misconduct."
And while the OLR had advised that the Fund reimbursed S.C.'s
                                              18
                                                                     No.        2021AP33-D



loss of $47,557.30, that              "did not lessen the seriousness of

Attorney Constant's conversion.               It merely transfers the loss

from S.C. to all members of the Wisconsin Bar."

      ¶36    Accordingly, the referee recommended that this court

revoke Attorney Constant's license to practice law in Wisconsin

and further recommended that the court order Attorney Constant

to pay restitution in the amount of $47,557.30 to the Fund,

$5,757.87 to S.R., and $225.70 to M.R.                    Finally, the referee

recommended that Attorney Constant be assessed the full costs of

this proceeding, which were determined to be $4,135.06, and that

costs be paid after Attorney Constant paid restitution.

      ¶37    We review the referee's findings of fact under the

clearly     erroneous      standard    and    review   conclusions         of    law    de

novo.       Runyon,       393   Wis. 2d 612,      ¶11.         We    determine         the

appropriate       level    of   discipline    independent       of   the    referee's

recommendation.       Id.

      ¶38    We    first    address     the    issue     of    default.           Having

reviewed the record, we see no reason to disturb the referee's
factual findings that Attorney Constant was properly served with

the complaint via substitute service and that he did not timely

file an answer.            The record shows that the OLR made several

unsuccessful attempts at personal service at the address listed

on file for him with the State Bar.                The OLR then accomplished

substitute service on Attorney Constant by mailing a certified

copy of the complaint to that address which was then forwarded

and   delivered      to    Henderson,    Nevada.         See   SCR    22.13(1)         (if
personal service cannot be accomplished then substitute service
                                         19
                                                                               No.    2021AP33-D



may     be     effectuated        by     "sending              by     certified       mail      an

authenticated copy of the complaint and order to answer to the

most recent address furnished by the respondent to the state

bar").       Attorney Constant did not file an answer within the time

prescribed by the rules and indeed filed no answer at all.                                     See

SCR 22.14(1) ("The respondent shall file an answer with the

supreme       court    and    serve     a    copy         on       the   office      of    lawyer

regulation within 20 days after service of the complaint").

       ¶39     While nothing in our supreme court rules or the rules

of    civil    procedure      require       proof     of       actual       notice    before    a

default       for   failing      to    answer       can       be    declared,15      given     the

severity of the recommended sanction in this case, we further

agree that the record supports the referee's determination that

Attorney Constant had actual knowledge of this proceeding before

the referee declared a default.                     After the complaint was filed,

but before service was accomplished, Attorney Constant filed a

Petition       to   Voluntarily        Surrender          a     Wisconsin      Law        License,

listing a P.O. Box address in Henderson, Nevada, and indicating
that    he    had     "grievances      pending       against          me,    which    I     cannot

successfully          defend."          This        filing          demonstrates          Attorney

Constant's actual knowledge of the disciplinary proceeding.



       See SCR 22.15(1) (permitting referee to consider a motion
       15

for default following the scheduling conference); SCR 22.16(1)
(stating that a referee has the powers of a judge trying a civil
action and that the rules of civil procedure and evidence shall
be followed); Wis. Stat. § 806.02(1), (3) (default judgment may
be entered after time for joining issue has expired upon proof
of service).

                                               20
                                                         No.   2021AP33-D



    ¶40    Additionally,   the    referee    mailed   copies   of    all

pleadings,   motions,   orders,   and   correspondence    to   Attorney

Constant's address on file with the State Bar and sent copies of

the same to the e-mail address Attorney Constant maintained on

file with the State Bar.    Attorney Constant also returned signed

medical release authorizations to the OLR, as ordered by the

referee.

    ¶41    Finally, after the OLR filed its motion for default,

the referee entered an order giving Attorney Constant additional

time to file a response and assert any defenses he wished to

make.   The referee indicated that this order, in addition to

being sent in the manner described above, was also mailed to a

residential address in Henderson, Nevada, that was provided to

the OLR by Attorney Constant's wife.        See Wis. Stat. § 801.14(1)

("No service need be made on parties in default for failure to

appear.").

    ¶42    Therefore, the record demonstrates that the OLR made

proper substitute service of the complaint on Attorney Constant,
that he had actual awareness of the proceeding, that he was

provided with notice of the motion for default, and that he

chose not to join issue or otherwise respond to the allegations




                                  21
                                                                     No.   2021AP33-D



against him in this proceeding.16             We agree with the referee that

Attorney Constant is in default for failing to timely answer and

join issue.       In re Disciplinary Proceedings Against Kelly, 2012

WI 55, ¶19, 341 Wis. 2d 104, 814 N.W.2d 844 ("A defendant's or

respondent's failure to join issue is the usual situation where

a default may be declared").

     ¶43    Because Attorney Constant is in default for failure to

timely answer, the allegations in the complaint are accepted as

true for purposes of this proceeding.               Id., ¶25.          The referee

therefore properly relied upon the allegations in the complaint

as clear, satisfactory, and convincing evidence that Attorney

Constant committed all 13 counts of misconduct as alleged in the

complaint.       Runyon, 393 Wis. 2d 612, ¶12.

     ¶44    We    next   address   the    issue    of   the   proper       level   of

discipline in this case.           We agree with the referee that given

the nature of the conduct involved in the 13 charged counts of

misconduct, as well as Attorney Constant's prior disciplinary

record,    that    the   appropriate     discipline     in    this     case   is   to
revoke Attorney Constant's license to practice law in Wisconsin,




     16While the referee raised the issue of a possible medical
incapacity defense in this case, see SCR, 22.16(4)(a), the
record shows that after reviewing some of Attorney Constant's
medical records, the OLR was unable to make a determination on
the issue and that the referee gave Attorney Constant the
opportunity to assert a incapacity defense in response to the
OLR's motion for default.   As no medical incapacity claim was
ever made in this proceeding, we do not discuss the matter
further.

                                         22
                                                                                 No.     2021AP33-D



require him to pay restitution to his former clients and the

Fund, and impose the full costs of this proceeding.

       ¶45    In determining the appropriate sanction, we consider

the following factors:                     "the seriousness, nature and extent of

the misconduct; the level of discipline needed to protect the

public; the need to impress upon the attorney the seriousness of

the    misconduct;          and       the    need    to       deter    other    attorneys      from

similar      misconduct."              In     re    Disciplinary         Proceedings      Against

Zenor,       2021     WI    77,        ¶10,    399       Wis. 2d 326,          964    N.W.2d 775.

Generally, attorney discipline is progressive in nature absent

extenuating          circumstances.                 In    re     Disciplinary         Proceedings

Against Dade, 2017 WI 51, ¶9, 375 Wis. 2d 140, 895 N.W.2d 37.

       ¶46    We agree with the referee that progressive discipline

is    appropriate          in    this       case    given      Attorney       Constant's       prior

disciplinary history and sanctions imposed in Constant I.                                         In

that    proceeding          we       suspended       Attorney         Constant's      license    to

practice      law     for       six    months       as    a    result    of    nine     counts   of

misconduct          involving         an     array       of     trust    account       violations
including failing to maintain trust account records, failing to

provide written notice of receipt of settlement proceedings in

trust,       failing        to        promptly       disburse          settlement       proceeds,

converting trust funds for business and personal use, making

improper electronic transfers from client trust accounts, making

disbursements         from       a    client       trust       account    before       funds   were

deposited that were attributable to the matter, and depositing

personal       funds       into        his    trust       account.         Constant       I,     390
Wis. 2d 1, ¶24.                 The referee in that case characterized the
                                                    23
                                                                       No.   2021AP33-D



misconduct as "serious" and said these were "major violations."

Id., ¶27.     We imposed a more severe sanction than recommended by

the   referee   in     that    case   because       Attorney    Constant      was   not

remorseful for his conduct and "consistently maintained he did

nothing     wrong."      Id.,    ¶45.17        We   decided     that    a    six-month

suspension was appropriate because requiring Attorney Constant

to petition for reinstatement would "provide assurance that he

can be safely recommended to the profession, the courts, and the

public as a person who is fit and capable to practice law in

this state."     Id.

      ¶47    The referee concluded that the misconduct in this case

was a continuation of a pattern of trust account violations in

Constant I.      We agree.       But the conduct in the present case is

much more severe.             Whereas Attorney Constant ultimately made

restitution to the client whose trust funds he converted in the

previous matter, id., ¶46, in the present case, he pocketed over

$53,000 in trust funds belonging to his clients or lienholders.

And   while     Attorney       Constant    attempted       to    (unsuccessfully)
justify his misconduct in the prior case as a simple matter of

poor bookkeeping practices, no such claim can be made in the

present case.        The record demonstrates multiple instances where

Attorney Constant converted large sums of client trust funds for


       The court imposed a six-month suspension requiring a
      17

petition for reinstatement whereas the referee recommended only
a five-month suspension. In re Disciplinary Proceedings Against
Constant, 2020 WI 4, ¶¶1–2, 390 Wis. 2d 1, 937 N.W.2d 599.
Justice Hagedorn dissented and would have adopted the referee's
recommended five-month suspension. Id., ¶53.

                                          24
                                                                        No.    2021AP33-D



his own personal use, misrepresented the status of settlement

payments to clients, and fraudulently attempted to characterize

disbursements as relating to closed or unrelated legal matters.

In short, the record here demonstrates repeated instances of

outright theft of client trust funds and misrepresentations in

an attempt to justify it.

     ¶48    While the referee focused almost exclusively on the

Attorney Constant's conversion of trust funds, we note that the

misconduct here is more serious than in Constant I in other

respects.       For instance, Attorney Constant settled a portion of

S.R.'s claim without her approval.                   He closed his law practice

while S.R.'s and M.R.'s claims were unresolved and after the

statute    of    limitations   had    run       on    some   of   the     claims,    and

refused to communicate with them about their case——effectively

abandoning them and their unresolved claims.                      Moreover, despite

the suspension of his license following Constant I, he continued

to practice law by attempting to negotiate and resolve minor

aspects of S.R.'s and M.R.'s claims.                     In so doing, Attorney
Constant        exhibited      indifference             to    his         professional

responsibilities to his clients and also a clear disregard of

the authority of this court.

     ¶49    We agree with the referee that the nature, extent, and

severity    of    misconduct    involved        here     "calls     for    a   sanction

substantially      more   severe"     than      the     six-month    suspension       we

meted out in Constant I.             The referee discussed several prior

disciplinary cases where this court concluded that revocation of
an   attorney's     license    was    a        proper    sanction       for    repeated
                                          25
                                                                             No.    2021AP33-D



occurrences of conversion of client trust funds.                                   While the

referee found distinguishing facts in several of these cases,

and while we agree that no two cases are the same and each must

be decided on its own particular facts, we conclude that many of

the cases the referee discussed demonstrate that revocation is

the appropriate sanction in the present matter.

       ¶50    For instance, in Grogan, 354 Wis. 2d 659, we revoked

the license of an attorney with prior disciplinary history for

misappropriating         the     funds      of     several       clients,           lack    of

diligence, for engaging in dishonest and fraudulent practices in

multiple matters, and for failing to cooperate with the OLR's

investigation into his misconduct.                  In Runyon, 393 Wis. 2d 612,

¶23, we revoked the license of an attorney with several prior

disciplinary        matters     who     committed      23    counts      of        misconduct

involving four separate clients, including conversion of large

sums of trust funds based on "a clear pattern of misconduct by

Attorney Runyon and disregard for his obligations as an attorney

in    this    State."         While     there    are   some      factual       differences
between      these      two     cases     and     Attorney       Constant's           current

misconduct,      we     nevertheless       conclude       that    the    facts        of   the

present case demonstrate a similar pattern of misconduct and

disregard for Attorney Constant's obligations as an attorney in

this state.

       ¶51    The     referee     found     In    re   Disciplinary            Proceedings

Against      Hinnawi,    202    Wis. 2d 113,       549      N.W.2d 245        (1996)       most

analogous.      In that case, this court concluded that revocation
was   proper    where     the    attorney        timely     failed      to    perform      his
                                            26
                                                                                        No.        2021AP33-D



duties      as    representative                  of     an        estate,        charged            it     an

unreasonable          fee,    failed        to     keep       funds        in    his    client        trust

accounts,        made        numerous            misrepresentations                to         the     OLR's

predecessor agency during its investigation, practiced law while

suspended        from       practice,            and      did        not    respond           to     client

inquiries.              The       referee          also         discussed          Krombach,               286

Wis. 2d 589, ¶63, where this court revoked an attorney's license

for converting large sums of a client's money for personal use,

altered     documents            in    an        attempt        to    hide       his     theft,           took

advantage        of     a     vulnerable            client,           and       failed        to     accept

responsibility for his wrongful actions.                               In so doing, we stated

that "[a]lthough each case turns on its specific facts, in many

instances we have revoked the licenses of attorneys that have

converted client funds to their own personal use."                                             Id., ¶63.

Again, while neither Hinnawi nor Krombach involve the exact same

set of facts as the present case, the nature and seriousness of

the    misconduct           in     those          cases       is      analogous          to        Attorney

Constant's multiple instances of misconduct, and the sanction
imposed in those cases demonstrate that revocation is warranted

in the present case.

      ¶52    Accordingly, after a careful review of the record and

similar     disciplinary              cases,       we     agree       with      the     referee           that

revocation of Attorney Constant's license to practice law in

Wisconsin is appropriate in this case.                                      The misconduct here

involves     repeated            instances         of     Attorney          Constant          converting

large sums of client trust funds for his personal use, failing
to    advise     his        clients         of     the     status          of    their        cases        and
                                                    27
                                                                           No.      2021AP33-D



settlement         proceedings,         multiple           acts     of    dishonesty       in

attempting to falsely characterize disbursements, abandoning and

failing to communicate with his clients, an act of settling a

claim without his client's permission, and practicing law while

his license was suspended for engaging in similar conduct in the

past.        Attorney    Constant        has    not        acknowledged       the   wrongful

nature of his actions, shown any remorse, or attempted to make

restitution.         Nor is there any evidence of other mitigating

factors that could explain Attorney Constant's actions.                                Cf. In

re Disciplinary Proceedings Against Nunnery, 2009 WI 89, ¶82,

320 Wis. 2d 422, 769 N.W.2d 858 (revocation not appropriate in

case    of   conversion      of     client      funds,       misrepresentations,          and

other misconduct when attorney "indicated his remorse, accepted

responsibility . . . made               significant          restitution"        and    where

attorney     was    "faced     with     significant          stressors     involving      his

health, his family, as well as his law practice.")                               Revocation

is     necessary     given     the      seriousness          of     Attorney     Constant's

misconduct,        the   harm        caused         to     his     clients,      his    prior
disciplinary        history,      and    the        need    to    deter   attorneys      from

engaging in similar misconduct and protect the public.18

       ¶53    We    agree    with       the    referee       that     Attorney      Constant

should pay restitution to his clients.                           However, given that the




        Although three justices join the concurrence authored by
       18

Chief Justice Ziegler, that fact does not effect a change to our
current rule governing license revocation. See SCR 22.29(2).

                                               28
                                                              No.    2021AP33-D



Fund has already reimbursed S.C.,19 we order that the amounts

owed to S.R. and M.R. be given priority before restitution is

made to the Fund.         Finally, we follow our normal practice of

imposing the full costs associated with this matter.                  See SCR

22.24(1m).

      ¶54     IT IS ORDERED that the license of Terry L.r Constant

to practice law in Wisconsin is revoked, effective the date of

this order.

      ¶55     IT IS FURTHER ORDERED that within 60 days of the date

of   this    order,   Terry    L.   Constant   shall   pay   restitution    as

follows:      $5,757.87 to S.R.; $225.70 to M.R.; and $47,557.30 to

the Wisconsin Lawyers' Fund for Client Protection for the claims

of S.C., after full restitution has been made to S.R. and M.R.

      ¶56     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Terry L. Constant shall pay to the Office of

Lawyer      Regulation   the   costs   of   this   proceeding,      which   are

$4,135.06 as of June 20, 2022.

      ¶57     IT IS FURTHER ORDERED that payment of restitution is
to be completed prior to paying costs to the Office of Lawyer

Regulation.

      ¶58     IT IS FURTHER ORDERED that all pleadings and documents

filed by the parties in this matter that have been marked sealed



       As noted, the OLR informed the referee in a pleading that
      19

the Fund paid the full amount of S.C.'s claim for $47,557.30.
While there is no documentation of that payment in the record,
we will accept the OLR's representation that such payment was
made.

                                       29
                                                                     No.     2021AP33-D



or   confidential        shall   remain     so   until    further   order     of   the

court.

      ¶59    IT IS FURTHER ORDERED that Terry L. Constant shall

comply, if he has not already done so, with the requirements of

SCR 22.26 pertaining to the duties of a person whose license to

practice law in Wisconsin has been revoked.

      ¶60    IT    IS     FURTHER        ORDERED   that     the     administrative

suspension of Terry L. Constant's license to practice law in

Wisconsin, due to his failure to pay mandatory bar dues and for

failure     to    file    Office    of    Lawyer    Regulation      trust     account

certification, will remain in effect until each reason for the

administrative      suspension      has     been   rectified      pursuant    to   SCR

22.28(1).




                                           30
                                                                  No.    2021AP33-D.akz


      ¶61   ANNETTE    KINGSLAND       ZIEGLER,     C.J.        (concurring).           I

concur in the court's order revoking Attorney Constant's license

to practice law in Wisconsin.            I write separately to point out

that in Wisconsin the "revocation" of an attorney's law license

is not truly revocation because the attorney may petition for

reinstatement after a period of five years.                     See SCR 22.29(2).

I believe that when it comes to lawyer discipline, courts should

say what they mean and mean what they say.                      We should not be

creating false perceptions to both the public and to the lawyer

seeking     to   practice   law    again.           See    In     re     Disciplinary

Proceedings Against Moodie, 2020 WI 39, 391 Wis. 2d 196, 942

N.W.2d 302 (Ziegler, J., dissenting).                And, as I stated in my

dissent to this court's order denying Rule Petition 19-10, In

the   Matter     of   Amending    Supreme      Court      Rules        Pertaining     to

Permanent Revocation of a License to Practice Law in Attorney

Disciplinary     Proceedings,      I    believe     there       may     be    rare    and

unusual cases that would warrant the permanent revocation of an

attorney's license to practice law.                  See S. Ct. Order 19-10
(issued Dec. 18, 2019) (Ziegler, J., dissenting).

      ¶62   I am authorized to state that Justices REBECCA GRASSL

BRADLEY,     BRIAN    HAGEDORN,    and       JILL   J.     KAROFSKY          join    this

concurrence.




                                         1
    No.   2021AP33-D.akz




1